                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION


 Sapphire Crossing LLC,                                       Case No. 3:19-cv-04368-WHO
         Plaintiff,                                           Patent Case
         v.                                                   Jury Trial Demanded
 Algoworks Solutions, Inc,

         Defendant.


                               JOINT STIPULATION OF DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby stipulate to

dismiss this action with prejudice. Each party shall bear its own costs, expenses, and attorneys’

fees.



 Dated: December 2, 2019            Respectfully submitted,

                                    /s/ Steven A. Nielsen
                                    Steven A. Nielsen
                                    NIELSEN PATENTS
                                    100 Larkspur Landing Circle, Suite 216
                                    Larkspur, CA 94939
                                    415-272-8210
                                    Steve@NielsenPatents.com

                                    Isaac Rabicoff
                                    (Pro Hac Vice admission pending)
                                    Rabicoff Law LLC
                                    73 W Monroe St
                                    Chicago, IL 60603
                                    (773) 669-4590
                                    isaac@rabilaw.com

                                    Counsel for Plaintiff
                                    Sapphire Crossing LLC



                                                 1
/s/ Meghana RaoRane
Meghana RaoRane (SBN 253531)
raorane@fr.com
FISH & RICHARDSON P.C.
500 Arguello Street, Suite 500
Redwood City, CA 94063
Telephone: (650) 839-5070
Facsimile: (650) 839-5071

Neil J. McNabnay (Pro Hac Vice)
Texas Bar No. 24002583
mcnabnay@fr.com
Ricardo J. Bonilla (Pro Hac Vice)
Texas Bar No. 24082704
rbonilla@fr.com
Aaron P. Pirouzina (Pro Hac Vice)
Texas Bar No. 24098958
pirouznia@fr.com
1717 Main Street, Suite 5000
Dallas, Texas 75201
Telephone: (214) 747-5070
Facsimile: (214) 747-2091

ATTORNEYS FOR DEFENDANT
ALGOWORKS SOLUTIONS, INC.




           2
                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on December 2, 2019, via the Court's CM/ECF system.


                             /s/ Steven A. Nielsen
                             Steven A. Nielsen




                                               3
SO ORDERED this 2nd day of December, 2019.




                   _____________________________________
                   UNITED STATES DISTRICT JUDGE




                     4
